

114 S1956 IS: Great Lakes Maritime Heritage Assessment Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1956IN THE SENATE OF THE UNITED STATESAugust 5, 2015Ms. Stabenow (for herself, Mr. Peters, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Under Secretary for Oceans and Atmosphere to conduct an assessment of cultural and
			 historic resources in the waters of the Great Lakes, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Great Lakes Maritime Heritage Assessment Act of 2015.
		2.Assessment of cultural and historic resources in waters of Great Lakes
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Under Secretary for Oceans and Atmosphere shall—
 (1)conduct an assessment of cultural and historic resources in the waters of the Great Lakes; and (2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report on the findings of the Under Secretary with respect to such assessment.
 (b)ElementsThe report required by subsection (a)(2) shall include the following: (1)Identification of underwater geographic areas in the Great Lakes that possess historical and archaeological resources of sufficient value and density to make them nationally significant.
 (2)A description of the historical and archaeological resources in such geographic areas. (3)An evaluation of community interest in preserving and interpreting such resources.
 (4)Recommendations regarding whether such geographic areas should be designated as national marine sanctuaries to protect resources of historical and archeological significance.
 (5)Recommendations regarding whether the designation of a network of underwater Great Lakes areas that protect resources of historical and archeological significance, including the existing successful Thunder Bay National Marine Sanctuary, could bring significant educational opportunities, economic development, jobs, and tourism to the Great Lakes region.
 (c)CollaborationIn carrying out this section, the Under Secretary shall collaborate with local communities.